Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/685,580, filed on 08/24/2017, which was a Non-Provisional Application of Provisional Applications 62/378,978, filed on 08/24/2016 and 62/443,981, filed on 01/09/2017.
Claims 1-21 are currently pending in this patent application.
The claims set filed on 09/30/2020 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-12, drawn to a zinc finger protein comprising 3 to 6 zinc finger DNA-binding domains, wherein each zinc finger DNA-binding domain comprises two beta sheets, an alpha helix, a recognition helix region that binds to a nucleotide sequence, and further wherein one or more of the zinc finger DNA-binding domains comprise mutations in amino acid residues (-5), (-9) and/or (-14), numbered relative to the start of the alpha helix region, and a zinc finger nuclease in the response filed on 03/30/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-12 are present for examination.
Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/685,580, filed on 08/24/2017, now US patent 10975393 and US Provisional Applications 62/378,978, filed on 08/24/2016 and 62/443,981, filed on 01/09/2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/30/2020, 05/25/2021, 11/23/2021 and 03/30/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.

Drawings
Drawings submitted on 09/30/2020 are accepted by the Examiner.

Claim Objections
Claim 6 is objected to in the recitation “FokI”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the phrase “mutations in amino acid residues (-5), (-9), and/or (-14), numbered relative to the start of the alpha-helix region”, which is confusing because absent a reference to a sequence of the “alpha-helix region” of zinc finger protein to which the amino acid numbering refers? What is the amino acid sequence of “alpha-helix region of zinc finger protein” or “alpha-helix region” or zinc finger protein? In the art, alpha-helix region of zinc finger protein can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, mutation at position -14, -9 and -5 of alpha-helix region of zinc finger protein is confusing.  The amino acid sequence of zinc finger protein, or alpha-helix region must be with SEQ ID No. or numbering could be corresponding to SEQ ID NO: 1 of the instant application, and for precise analysis of the mutations (minus positions) for art rejection, the sequence with SEQ ID NO:  is required. For art rejection, the examiner would interpret any zinc finger protein containing any DNA binding domain. Clarification is required.
Claim 9 (depends on claim 6) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 9 recites the phrase “wild type Gln (Q) residue at position 481 is replaced with an Ala (A) residue (Q481A) in the engineered FokI cleavage domain”, which is confusing because absent a reference to a sequence of the wild type FokI cleavage domain protein to which the amino acid numbering refers?  What is the amino acid sequence of wild type FokI cleavage domain protein? In the art, FokI cleavage domain protein can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, “wild type Gln (Q) residue at position 481 is replaced with an Ala (A) residue (Q481A) in the --- FokI cleavage domain” is confusing.  The amino acid sequence of “wild type FokI cleavage domain” must be with SEQ ID No. or numbering could be corresponding to SEQ ID NO: 1 of the instant application, and for precise analysis of the mutations 481position, for art rejection, the sequence with SEQ ID NO:  is required. Clarification is required.
Claim 10 (depends on claim 6) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 10 recites the phrase “engineered FokI cleavage domain comprises substitution mutations as follows: R416D”, which is confusing because absent a reference to a sequence of the wild type FokI cleavage domain protein to which the amino acid numbering refers?  What is the amino acid sequence of wild type FokI cleavage domain protein? In the art, wild type FokI cleavage domain protein can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, “engineered FokI cleavage domain comprises substitution mutations as follows: R416D” is confusing.  The amino acid sequence of “wild type FokI cleavage domain” must be with SEQ ID No. or numbering could be corresponding to SEQ ID NO: 1 of the instant application, and for precise analysis of the mutations 416 position, for art rejection, the sequence with SEQ ID NO:  is required. Clarification is required.

Claim 11 (depends on claim 5) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 recites the phrase “FokI cleavage domain further comprises an amino acid mutation at one or more positions 432”, which is confusing because absent a reference to a sequence of the wild type FokI cleavage domain protein to which the amino acid numbering refers?  What is the amino acid sequence of wild type FokI cleavage domain protein? In the art, wild type FokI cleavage domain protein can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, “FokI cleavage domain further comprises an amino acid mutation at one or more positions 432” is confusing.  The amino acid sequence of “wild type FokI cleavage domain” must be with SEQ ID No. or numbering could be corresponding to SEQ ID NO: 1 of the instant application, and for precise analysis of the mutation 432 position, for art rejection, the sequence with SEQ ID NO:  is required. Clarification is required.
Claim 8 (depends on claim 6) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8 is indefinite in the recitation “the wild-type” in line 3, lacks antecedent basis and claim 6 does not recite anything about “wild-type” of said phrase. Therefore, “the wild-type” lacks antecedent basis in claim 6 upon which claim 8 depends. Clarification is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-7, 8, 9-11 and 12 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 4-6, and 7 are directed to a zinc finger protein comprising 3 to 6 zinc finger DNA-binding domains, wherein each zinc finger DNA-binding domain comprises two beta sheets, an alpha helix, a recognition helix region that binds to a nucleotide sequence, and further wherein one or more of the zinc finger DNA-binding domains comprise mutations in amino acid residues (-5), (-9) and/or (-14), numbered relative to the start of the alpha helix region, a zinc finger protein transcription factor (ZFP-TF) comprising zinc finger protein of claim 1, and transcriptional activation or repression domain, and a zinc finger nuclease comprising the zinc finger protein of claim 1, and a cleavage domain, wherein the cleavage domain comprises an engineered FokI cleavage domain, wherein the engineered cleavage domain comprises one or more mutations in the dimerization domain.
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any zinc finger protein comprising 3 to 6 zinc finger DNA-binding domains derived from any sources having any structural feature, wherein each zinc finger DNA-binding domain comprises two beta sheets, an alpha helix, a recognition helix region that binds to a nucleotide sequence but lacking any structural feature of said DNA-binding domains, and further wherein one or more of the zinc finger DNA-binding domains having no structure comprise mutations in amino acid residues (-5), (-9) and/or (-14) without disclosing the wild type sequence, numbered relative to the start of the alpha helix region without any structure; any zinc finger protein transcription factor (ZFP-TF) comprising zinc finger protein of claim 1 having no structure, and transcriptional activation or repression domain having no structure, and any zinc finger nuclease having no structure, comprising the zinc finger protein of claim 1, and a cleavage domain, wherein the cleavage domain comprises any engineered FokI cleavage domain derived from any sources having any structural feature, wherein the engineered cleavage domain comprises one or more mutations in the dimerization domain, i.e. the recitation “more” in the context of mutations of said FokI cleavage domain that encompasses many FokI cleavage-domain enzymes as well as many mutants, variants and fragments thereof,  which can have wide variety of unknown structures, i.e. No Structure-Function correlation, which is required to fulfill the Written Description requirement. 
As discussed in the written description guidelines the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any zinc finger protein comprising 3 to 6 zinc finger DNA-binding domains derived from any sources having any structural feature, wherein each zinc finger DNA-binding domain comprises two beta sheets, an alpha helix, a recognition helix region that binds to a nucleotide sequence but lacking any structural feature of said DNA-binding domains, and further wherein one or more of the zinc finger DNA-binding domains having no structure comprise mutations in amino acid residues (-5), (-9) and/or (-14) without disclosing the wild type sequence, numbered relative to the start of the alpha helix region without any structure; any zinc finger protein transcription factor (ZFP-TF) comprising zinc finger protein of claim 1 having no structure, and transcriptional activation or repression domain having no structure, and any zinc finger nuclease having no structure, comprising the zinc finger protein of claim 1, and a cleavage domain, wherein the cleavage domain comprises any engineered FokI cleavage domain derived from any sources having any structural feature, wherein the engineered cleavage domain comprises one or more mutations in the dimerization domain, i.e. the recitation “more” in the context of mutations of said FokI cleavage domain that encompasses many FokI cleavage-domain enzymes as well as many mutants, variants and fragments thereof,  which can have wide variety of unknown structures, i.e. No Structure-Function correlation, which is required to fulfill the Written Description requirement, whose structures are not fully described in the specification. No information, beyond the characterization of zinc finger protein comprising 3 to 6 zinc finger DNA-binding domains, a zinc finger protein transcription factor (ZFP-TF) comprising zinc finger protein of claim 1, and transcriptional activation or repression domain, and a zinc finger nuclease comprising the zinc finger protein of claim 1, and a cleavage domain, wherein the cleavage domain comprises any engineered FokI cleavage domain with few substitution mutations has been provided, which would indicate that applicants had possession of the claimed genus. 
The specification does not contain sufficient disclosure of the structure with function of all the zinc finger protein zinc finger DNA-binding domains proteins, zinc finger protein transcription factor (ZFP-TF) protein comprising zinc finger protein, and transcriptional activation or repression domain, and a zinc finger nuclease comprising the zinc finger protein, and a cleavage domain, wherein the cleavage domain comprises any engineered FokI cleavage domains or proteins within the scope of the claimed genus. The genus of polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated zinc finger proteins comprising 3 to 6 zinc finger DNA-binding domains, a zinc finger protein transcription factor (ZFP-TF) comprising zinc finger protein of claim 1, and transcriptional activation or repression domain, and a zinc finger nuclease comprising the zinc finger protein of claim 1, and a cleavage domain, wherein the cleavage domain comprises any engineered FokI cleavage domain within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus with few mutations, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Elrod-Erickson et al. (Binding studies with mutants of Zif268: Contribution of individual side chains to binding affinity and specificity in Zif268 zinc finger-DNA complex. JBC (1999), 274(27): 19281-19285, see IDS) in view of Doyon et al. (Engineered cleavage half-domains. WO 2011/097036 A1, publication 08/11/2011) and UniProt Accession No. A0A0F2J3F6 (Type II restriction endonuclease, created 06/24/2015).
Regarding claims 1-3, 5-9, 11 and 12, Elrod-Erickson et al. teach three fingers zinc finger protein Zif268, a zinc finger-binding protein, each finger contains one alpha-helix, two beta-sheets, and a DNA recognizing sequence, which binds DNA, ,and binding studies with mutants of zinc finger protein Zif268, and contribution of individual side chains to binding affinity and specificity in Zif268 zinc finger-DNA complex (see, abstract, pg 19281, left Col, para 1-2, and Fig. 2 a), wherein the mutants are at positions 18 of arginine residue Arg18 (position -1 of the alpha-helix region, see Fig. 2a as SnagIt image below), Asp20 (+2 of the alpha-helix region), Glu21 and Arg24 (position 6 of the alpha-helix region), wherein the mutations are R18A (R-1A), D20A (+2), and R24A. The Fig. 2 also shows that at position -5 is an Arg residue, which is corresponds to amino acid residue 14 of the alpha-helix region (see Fig. 2a as SnagIt image below).

    PNG
    media_image1.png
    795
    593
    media_image1.png
    Greyscale

Elrod-Erickson et al. do not teach mutation at position -5 of the Arg residue as R-5A or R14A.
However, it is obvious to a skilled artisan in the same field to mutate Arg (R) residue to Ala (A) residue at position -5 as R-5A or R14A in view of the teachings of Elrod-Erickson et al. because Elrod-Erickson et al. clearly teach a mutation at position -1 or 18 of Arg (R) residue to Ala (A) residue as R18A or R-1A, and it would have been obvious to a skilled artisan to mutate R-5A, and in view of the teachings of Elrod-Erickson et al. and the tremendous mutagenesis techniques development in molecular biology field to make a mutation R-5A or R14A in order to make a mutated zinc finger DNA-binding domain to increase DNA-binding specificity to said mutated DNA-binding domain   to arrive the claimed invention.
Elrod-Erickson et al. do not teach a fusion protein of a mutant zinc finger DNA-binding protein and DNA cleavage domain protein including FokI cleavage domain, a nuclease (for claim 5), an engineered FokI domain (for claim 6), one or more mutations of FokI and dimerization domain (for claim 7), mutant FokI cleavage domain comprises I479Q/T (for claim 8), Q481A (for claim 9), and K448A and I479Q, or R416D/E/H/N and R422H (for claim 10).
However, Doyon et al. teach a fusion protein of an engineered FokI DNA cleavage half-domain comprising zinc finger nuclease (ZFN) having DNA-binding domain (abstract, para 12, 34-35, 55, Fig. 1, 5, and claim 15), wherein the engineered FokI cleavage half-domain comprises one or more mutations in residues 418, 432, 441, 481, 483, 486, 487, 490,  496, 499, 523, 527, 537, 538 and 559 including S418P, K441E, F432L, Q481H, H523Y, N527D, K559Q, E490K, I538T, I538F, Q486L, Q486E,  I499T (Fig. 1), wherein the amino acid residues are numbered corresponding to full length FokI cleavage half-domain of SEQ ID NO: 1 of the instant application, and further teach a heterodimer (para 9, 20, 30), wherein the heterodimer (para 65) comprises engineered FOKI cleavage half-domain and another half-domain (engineered ), wherein  the engineered FokI cleavage half-domain is indeed a nuclease because it contains ZFN (para 157), and thus, two FokI half cleavage domains contemplate first zinc finger nuclease and second zinc finger nuclease meets the claim limitation of claim 12, wherein ZFN comprises DNA-binding domain (see, claim 15).
Doyon et al. do not teach FokI mutation I479Q/T (for claim 8), Q481A (for claim 9), and K448 and I479Q (for claim 10).
However, UniProt Accession No. A0A0F2J3F6 teaches a type II restriction endonuclease which comprises FokI domain, wherein said endonuclease FokI comprising a mutation at position 479 as I479T (see, sequence alignment below), meets the claim limitation of claim 8, and UniProt Accession No. A0A0F2J3F6 also teaches mutations including mutations at position 416 and 422 as R416F and R422T and further teaches D421S, and Q481E. 
RESULT 23
A0A0F2J3F6_9BACT
ID   A0A0F2J3F6_9BACT        Unreviewed;       577 AA.
AC   A0A0F2J3F6;
DT   24-JUN-2015, integrated into UniProtKB/TrEMBL.
DT   24-JUN-2015, sequence version 1.
DT   03-JUL-2019, entry version 15.
DE   SubName: Full=Type II restriction endonuclease {ECO:0000313|EMBL:KJR43821.1};
DR   GO; GO:0009036; F:type II site-specific deoxyribonuclease activity; IEA:InterPro.
DR   GO; GO:0009307; P:DNA restriction-modification system; IEA:InterPro.
DR   Gene3D; 1.10.10.10; -; 1.
DR   Gene3D; 3.40.91.30; -; 1.
DR   InterPro; IPR011335; Restrct_endonuc-II-like.
DR   InterPro; IPR015334; Restrct_endonuc_II_FokI_C.
DR   InterPro; IPR004233; Restrct_endonuc_II_FokI_cat.
DR   InterPro; IPR004234; Restrct_endonuc_II_FokI_N.
DR   InterPro; IPR011578; T7_endonucI-like.
DR   InterPro; IPR031655; Type2_restr_D3.
DR   InterPro; IPR036388; WH-like_DNA-bd_sf.
DR   InterPro; IPR036390; WH_DNA-bd_sf.
DR   Pfam; PF09254; Endonuc-FokI_C; 1.
DR   Pfam; PF02980; FokI_C; 1.
DR   Pfam; PF02981; FokI_N; 1.
DR   Pfam; PF16902; Type2_restr_D3; 1.
DR   SUPFAM; SSF46785; SSF46785; 3.
DR   SUPFAM; SSF52980; SSF52980; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000033718};
KW   Endonuclease {ECO:0000313|EMBL:KJR43821.1};
KW   Hydrolase {ECO:0000313|EMBL:KJR43821.1};
KW   Nuclease {ECO:0000313|EMBL:KJR43821.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000033718}.
FT   DOMAIN        4    136       FokI_N. {ECO:0000259|Pfam:PF02981}.
FT   DOMAIN      145    283       FokI_C. {ECO:0000259|Pfam:PF02980}.
FT   DOMAIN      296    361       Type2_restr_D3. {ECO:0000259|Pfam:
FT                                PF16902}.
FT   DOMAIN      386    570       Endonuc-FokI_C. {ECO:0000259|Pfam:
FT                                PF09254}.
SQ   SEQUENCE   577 AA;  66522 MW;  33DBB05AB2E6E417 CRC64;

  Query Match             38.2%;  Score 1144;  DB 226;  Length 577;
  Best Local Similarity   43.1%;  
  Matches  243;  Conservative  113;  Mismatches  188;  Indels   20;  Gaps   10;

Qy          4 KIRTFGWVQNPGKFENLKRVVQVFDRNSKVHNEVKNIKIPTLVKESKIQKELVAIMNQHD 63
              | |||||||:||| |:|: ||::|  ||| |  :||  ||||: |      |:  :|:  
Db          2 KERTFGWVQDPGKVEHLRLVVEIFAPNSKTHEYIKNKVIPTLILEKDGLSRLITELNKKP 61

Qy         64 LIYTYKELVGTGTSIRSEAPCDAIIQATIADQGNKKGYIDNWSSDGFLRWAHALGFIEYI 123
              |   |::||||    |: | |:||||| :  :| |: :| :| :| ||||| :|||::: 
Db         62 LSLNYRDLVGTAFKPRASARCNAIIQAAV--KGQKRPFISDWPADNFLRWAVSLGFVKWN 119

Qy        124 NKSDSFVITDVGLAYSKSADGSAIEKEILIEAISSYPPAIRILTLL----EDGQHLTKFD 179
               |:| | ||::||: |::   |  | :|  ||: ||||  ||: |:    |:   ||||:
Db        120 EKTDEFSITELGLSLSQTEIASNEEYKIYEEALLSYPPVSRIINLIAQAGENNDVLTKFE 179

Qy        180 LGKNLGFSGESGFTSLPEGILLDTLANAMPKDKGEIRNNWEGSSDKYARMIGGWLDKLGL 239
              :||:||| || ||||: : : :  :::|: ::| :||:|||| ||||||||  || :|  
Db        180 IGKSLGFIGEEGFTSISQNLFVKEISSALKEEKIKIRSNWEGDSDKYARMICSWLTQLKF 239

Qy        240 --VKQGKKEFIIPTLGKPDNKEFISHAFKITGEGLKVLRRAKGSTKFTRVPKRVYWEMLA 297
                ::: :|:  |   ||     :   |: || :| :: :   ||:|| :||| ||:||||
Db        240 PWIERVRKKINIDFAGK--KYSYTLQAYTITRKGYEIRKMISGSSKFRKVPKIVYFEMLA 297

Qy        298 TNLTDKEYVRTRRALILEILIKAGSLKIEQIQDNLKKLGFDEVIETIENDIKGLINTGIF 357
              |   |::|:||||| |:| |:|  || :|:||: |   || | : ||::|:||| | |: 
Db        298 TKGKDRKYLRTRRAYIIEFLLKQ-SLSLEEIQEELNIKGFSENLATIKDDLKGLNNIGLS 356

Qy        358 I--EIKGRFYQLKDHILQFVIPNRGVTKQLVKSELEEKKSELRHKLKYVPHEYIELIEIA 415
              |  | | ::|   | |:   |||  | | : || : :   : | |:  :||||: || ::
Db        357 IKNETKDKYY-CADEIVGLNIPNLEVEK-VQKSNILDVIEKCREKINNIPHEYLALIPMS 414

Qy        416 RNSTQDRILEMKVMEFFMKVYGYRGKHLGGSRKPDGAIYTVGSPIDYGVIVDTKAYSGGY 475
               :  :  : |:| :|   :   : | | ||: |||| ||:     |||||:|||:|  |:
Db        415 FDENESTMFEIKTIELLTEHCKFDGLHCGGASKPDGLIYSE----DYGVIIDTKSYKDGF 470

Qy        476 NLPIGQADEMQRYVEENQTRNKHINPNEWWKVYPSSVTEFKFLFVSGHFKGNYKAQLTRL 535
              |:   : |:|:||:|||| ||   |   ||  :| ::: | |||||| | ||:| ||  |
Db        471 NIQTPERDKMKRYIEENQNRNPQHNKTRWWDEFPHNISNFLFLFVSGKFGGNFKEQLRIL 530

Qy        536 NHITNCN-GAVLSVEELLIGGEMI 558
              :  ||   |  ||   ||   | |
Db        531 SEQTNNTLGGALSSYVLLNIAEQI 554

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elrod-Erickson et al. Doyon et al. and UniProt Accession No. A0A0F2J3F6 to mutate at position 479 as I479T as taught by UniProt Accession No. A0A0F2J3F6 and further mutate at positions 416 and 422 as taught by UniProt Accession No. A0A0F2J3F6 and furthermore mutate at position 421 as D41S as taught by UniProt Accession No. A0A0F2J3F6 and modify Elrod-Erickson et al. and Doyon et al. to mutate FokI in positions 479, 416, 422, 421, 448 and 481 of SEQ ID NO: 1 in view of the teachings of UniProt Accession No. A0A0F2J3F6 to produce an engineered FokI cleavage half-domain to make an artificial nuclease or heterodimer of said engineered FokI half-domain to cleave DNA as endonuclease to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to mutate recited positions, which might have improved activity as restriction endonuclease, which is scientifically, commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Doyon et al. successfully produce an engineered FokI cleavage half-domain having endonuclease activity.	
Conclusion
Status of the claims:
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656